DETAILED ACTION
This action is in response to the original filing on 05/11/2022.  Claims 1-16 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 20150319006 A1, published 11/05/2015), hereinafter Plummer, in view of Han et al. (US 20180246639 A1, published 08/30/2018), hereinafter Han.

Regarding claim 1, Plummer teaches the claim comprising:
A computer system that is in communication with a display generation component and a input mechanism, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Plummer Figs. 1-17; [0012], a computing device may be provided that includes one or more data processors; the computing device may further include a non-transitory computer-readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including determining that a device is connected to a network; the operations further include determining a current value of a setting related to operation of the device; the operations include generating a graphical interface; [0033], when implemented in software, firmware, middleware or microcode, the program code or code segments to perform the necessary tasks (e.g., a computer-program product) may be stored in a machine-readable medium; a processor(s) may perform the necessary tasks; [0125], display 505 can receive input to control one or more functionalities and/or to adjust one or more settings or attributes related to operation of a device identified in the display 505; a tap, a touch, a click, a swipe, a continuous movement, other motions, or a combination thereof; [0168], the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations; [0194], FIG. 16 illustrates an example of an access device 1600; the access device 1600 may include any human-to-machine interface with network connection capability that allows access to a network; the access device 1600 may include a stand-alone interface (e.g., a cellular telephone, a smartphone, a home computer, a laptop computer, a tablet, a personal digital assistant (PDA), a computing device, a wearable device such as a smart watch, a wall panel, a keypad, or the like); processor(s) 1602 to communicate between cores and/or with the memory 1612; one or more input devices 1616, which can include without limitation a camera, a mouse, a keyboard, a touch sensitive screen, a touch pad, a keypad, and/or the like):
in response to a request to display a first user interface, displaying the first user interface including (Plummer Figs. 1-17; [0048], a user may, via a communication network such as the Internet, on demand, order and use the application; [0054], the application on the access device is launched by a user; [0078], the user can monitor and control network devices by interacting with a visual interface rendered by the gateway 110 (i.e., a web page for gateway 110), a visual interface rendered on display 222 of the access device 108, or a visual interface rendered by the network device 102; [0080], when the application is run on the access device 108, the access device 108 can access the known interfaces 220 in the cache 202 to present the display 222, which lists modular interfaces for each network device on the local area network 100; [0095], an application may be run on the access device 108; the application may cause the access device 108 to present a graphical interface (e.g., the display 222) that includes a visual interface for each device accessible on the network 300; [0115], FIG. 5 shows an exemplary display 505 of an application executing on an access device according to an embodiment of the present invention; the display 505 includes a graphical interface with modular tiles 502A, 502B, and 502C) for interacting with devices in a network; modular tile 502A, modular tile 502B, and the modular tile 502C correspond to device 302A, device 302B and device 302C; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0170], at 1202, the process 1200 can include determining that a device (e.g., device 302A, device 302B or device 302C) is connected to a network; [0120], refresh icon 514 can be selected to refresh information presented in display 505, such as, for example, status and state information displayed in tiles 502A, 502B, and 502C; [0134], visual interfaces 602,618 can be a sub-menu to control attributes and/or settings for the device 302C the corresponding to tile 502C; tile 502C corresponding to the visual interface 602 can include an interactive element 606 to cause the visual interface 602 to disappear; visual interface 602, can include an interactive element (e.g., an interactive element 608) to hide or cause the visual interface to disappear; [0171], at 1204, the process 1200 can include determining a current status of the device; [0173], at 1208, the process 1200 can include generating a graphical interface (e.g., any one of the displays 505, 605, 705, 805, 905, 1005) that includes an interactive area and that indicates a current status of the device):
in accordance with a determination that at least two accessories of a first type that are in communication with the computer system satisfy a first set of criteria, wherein the first set of criteria includes a first criterion that is met when the at least two accessories of the first type include a first status, a first status indicator corresponding to the at least two accessories of the first type (Plummer Figs. 1-17; [0116], an interactive element shown as a control (e.g., power button) can be displayed based on a state of the device corresponding to the control; the interactive element can be visibly illuminated, colored, shaded, bolded, or modified to a different shape; [0117], tiles 502 can convey status information about a corresponding device, including, but not limited to, a firmware version, a last known firmware update status, status for connectivity to a cloud network, registration status (i.e., an indication that the device has a key or does not), a primary mode of the device (i.e., on, off), a secondary mode of the device (i.e., standby, high, low, eco), a schedule, settings (e.g., speed or sensitivity) for the device, and one or more attributes (e.g., brightness) related to operation of the device; [0118], each of the tiles 502 can be chosen and displayed based on the type and/or capabilities of a device (e.g., the devices 302A, 302B, 302C); [0119], tile 502A can display a status 506A of a setting or attribute related to operation of the device 302A; status 506C indicates that the light bulb is at 0%, which corresponds to the light bulb being turned off; [0152], devices in a group can have similar types of devices or can have different types of devices; the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0153], the tile 902 can include an icon 908 representative of the types of devices in the group; the icon may indicate a count of the devices in the group (e.g., “2”); the tile 902 can include a label such as label 904, which indicates a name of the group; the name can be customized to indicate a name and/or a status of the group; the tile 902 can include information about a status of the device, such as a status 906 corresponding to brightness of all the light bulbs in the group; the tile 902 can include an interactive element, such as a power button 930, which can control operation of the devices in the group; the power button 930 can operate in a similar manner as the power buttons 530A-530C; the power button 930 can be interactive to receive input to control a power state of the devices in the group; [0154], the icon 908, the status 906, and/or the power button 930 can all be modified to indicate a value of a status change for the devices in the group or to affect an appearance of the devices in the group; [0155], the group is created; [0158], the visual interface 1002 can include an interactive element 1032 to enable dynamic adjustment of an attribute or setting related to operation of a group of devices that are powered in an “on” state, such as the device 302C among other light bulbs; see also [0170-0174]);
while displaying the first status indicator, detecting a first user input corresponding to the first status indicator; in response to detecting the first user input, displaying, via the display generation component, a second user interface including at least two control user interface objects corresponding to respective accessories of the first type of the at least two accessories of the first type (Plummer Figs. 1-17; [0157], in FIG. 10, a tile for a group of devices, such as the tile 902, can include one or more interactive elements (e.g., control 1004). Interaction with a modular tile (e.g., selection of the modular tile by a user), one or more interactive areas within the modular tile or the display 1005, or one or more interactive elements included in the modular tile can cause one or more additional visual interfaces to be displayed in the graphical interface of the display 905; any interaction with the tile such as a selection of the power button 930 in tile 902, interaction with the tile 902, or selection of the control 1004, can cause one or more additional visual interfaces to be displayed in the display 1005; [0158], visual interface 1002 can include an interactive element 1032 to enable dynamic adjustment of an attribute or setting related to operation of a group of devices that are powered in an “on” state, such as the device 302C among other light bulbs; [0159], visual interface 1018 can include one or more interactive elements 1012, 1020, 1014, 1016 that are similar to those displayed in the visual interface 618; the visual interface 618 can enable a user to specify a time period for modifying an attribute or a setting of a device; [0160], visual interface 1022 can include one or more interactive elements for each device in the group);
after displaying the second user interface including the at least two control user interface objects, detecting, via the input mechanism, a second user input; and in response to detecting the second user input, causing the at least two accessories of the first type to transition from the first status to a second status, different from the first status (Plummer Figs. 1-17; [0134], visual interfaces 602, 618 can enable adjustment of settings related to a primary functions of the device, such as turning a device on and off, or secondary functions such as adjusting a setting or an attribute when a device is operational (e.g., in a powered-on state); [0135], device 302C is a light bulb, which can have many settings and attributes, such as brightness, light color, color temperature, 3-way settings, etc; the interactive element 632 can enable adjustment (e.g., sliding) in a single direction (e.g., a horizontal direction or a vertical direction) when moved, causing an adjustment to the attribute or the setting associated with the interactive element 632; [0158], as explained above with reference to FIG. 6, an adjustment can be determined based on input received via the interactive element 1032; an adjustment can be determined based on input received via the interactive element 1032; the adjustment can be based on the movement or interaction with the interactive element 1032; the devices in the group can be controlled based on the adjustment; [0159], the visual interface 1018 can include one or more interactive elements 1012, 1020, 1014, 1016 that are similar to those displayed in the visual interface 618; the visual interface 618 can enable a user to specify a time period for modifying an attribute or a setting of a device; adjustment can be applied in response to interaction with the interactive element 1016 (e.g., “go to sleep” control) that initiates application of the adjustment)
	However, Plummer fails to expressly disclose a rotatable input mechanism; detecting, via the rotatable input mechanism, a second user input.  In the same field of endeavor, Han teaches:
a rotatable input mechanism; detecting, via the rotatable input mechanism, a second user input (Han Figs. 1-34; [0077], the physical key may be, but not limited to, a button, a bezel, a crown; [0182], user input 2020 for the first crown may be, but not limited to, a crown rotate input; [0191], selection area 2310 includes external devices of different types such as an air conditioner, a TV, and a light, illumination, the type information 2320 to 2322 of the external devices may indicate the air conditioner, the TV, and the light; [0194], wearable electronic device may display, on the touch screen 2400, control function attribute information 2411, set as default, and control function information (e.g., a brightness, a color temperature, a mode) in response to a user's touch input for selecting external device type information 2422; the default control function attribute information 2411 may be power on/off for an external device (e.g., a light) corresponding to the selected external device type information 2422; [0196], turn on or off the air conditioners included in the selection area in response to a user input (e.g., a rotate touch input or a bezel rotate input); [0199], FIGS. 26A and 26B are diagrams illustrating a process of performing a common control for a plurality of external devices of different types, based on common control function attribute information, in response to a user's touch input at a wearable electronic device having a touch screen and at least one physical key; [0200], as shown in FIGS. 26A and 26B, the wearable electronic device may display common control function attribute information 2610 in response to a user input for selecting external devices of different types (e.g., an air conditioner, a TV, a light) from the external device type information 2620, 2621 and 2622; in response to a user input for the common control function attribute information 2610, the wearable electronic device may change control status information 2610 regarding the common control function attribute information and then display the changed control status information 2611; the wearable electronic device may simultaneously turn off the power of the air conditioner, the TV, and the light included in the selection area in response to a user input; [0202], in FIGS. 27, 28A, 28B, 28C, 28D, 28E, 28F, 28G, 19, 30 and 31, the wearable electronic device may control one or more external devices included in the selection area in response to a user input for a physical key (e.g., a crown, a bezel, a button, etc.) provided in the wearable electronic device; [0203], FIG. 27 is a diagram illustrating a process of changing a control status of an external device in response to a physical key input (e.g., bezel rotate); [0210], as shown in FIG. 28D, in response to a user input (e.g., a crown rotate input) for the first crown 2830, the wearable electronic device 2800 may change a control status 2813 regarding the default control function attribute information for the selected external device; the wearable electronic device 2800 may collectively turn off the power of air conditioners included in the selection area in response to the user input (e.g., a crown rotate input); [0214], as shown in FIG. 28G, in response to a user input (e.g., a crown rotate input) for the first crown 2830, the wearable electronic device 2800 may adjust the selected control function information (e.g., a temperature))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a rotatable input mechanism; detecting, via the rotatable input mechanism, a second user input as suggested in Han into Plummer.  Doing so would be desirable because the Internet, which is a human centered connectivity network where humans generate and consume information, is now evolving to the Internet of things (IoT) where distributed entities, such as things, exchange and process information without human intervention (see Han [0003]).  Such an IoT environment may provide intelligent Internet technology services that create a new value to human life by collecting and analyzing data generated among connected things (see Han [0004]).  With the recent growth of IoT technology and market, the number of IoT devices is steadily increasing. In addition, it is increasingly necessary for a user to select and collectively control the operation of a plurality of IoT devices or external devices located in a specific area by using a portable electronic device such as a smart phone or a tablet PC or using a wearable electronic device such as a smart watch or a smart band. In this case, the user often suffers inconvenience of having to individually select and control such IoT devices or external devices. Further, as the number of devices to be controlled increases, a lot of time to control such devices is required or inconvenience of having to repeat the same operation many times is caused (see Han [0005]).

Regarding claims 15 and 16, claims 15 and 16 contain substantially similar limitations to those found in claim 1.  Consequently, claims 15 and 16 are rejected for the same reasons.

Regarding claim 2, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
while displaying the first user interface including the first status indicator corresponding to the at least two accessories of the first type, displaying, via the display generation component and concurrently with the first status indicator, one or more second status indicators corresponding to one or more accessories of a second type, different from the at least two accessories of the first type (Plummer Figs. 1-17; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; [0152], FIG. 9 shows another exemplary display 905 of an application executing on an access device according to an embodiment of the present invention; the display 905 can include elements described with reference to FIG. 5, such as elements of the display 505; modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices) and interaction with the tile can enable a user to monitor and/or control operation of those devices; the devices in a group can have similar types of devices or can have different types of devices; the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0153], the name can be customized to indicate a name and/or a status of the group; the tile 902 can include information about a status of the device, such as a status 906 corresponding to brightness of all the light bulbs in the group; the tile 902 can include an interactive element, such as a power button 930, which can control operation of the devices in the group; [0178], the user may remotely control appliances such as a television, radio, light, microwave, iron, space heater, wall A/C unit, washer, dryer, fan, and/or the like)

Regarding claim 3, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the one or more programs further include instructions for: while displaying the first user interface including the first status indicator corresponding to the at least two accessories of the first type, displaying, via the display generation component and concurrently with the first status indicator, a third status indicator corresponding to an accessory selected from the group consisting of: a climate control accessory, an actuatable accessory, and a speaker accessory (Plummer Figs. 1-17; [0045], network devices such as a home automation network device may be used in other environments, such as a business, a school, an establishment, or any place that can support the local area network 100 to enable communication with network devices; a network device can allow a user to access, control, and/or configure devices including office-related devices (e.g., copy machine, printer, fax machine, the like), audio-related devices (e.g., a receiver, a speaker, the like), media-playback devices (e.g., a compact disc player, a CD player, the like), video-related devices (e.g., a projector, a DVD player, the like), computing devices (e.g., a home computer, a laptop computer, a tablet, a personal digital assistant (PDA), a computing device, a wearable device, the like), lighting devices (e.g., a lamp), devices associated with a security system, devices associated with an alarm system, and devices that can be operated in an automobile (e.g., radio devices, navigation devices); [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; [0152], FIG. 9 shows another exemplary display 905 of an application executing on an access device according to an embodiment of the present invention; the display 905 can include elements described with reference to FIG. 5, such as elements of the display 505; modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices) and interaction with the tile can enable a user to monitor and/or control operation of those devices; the devices in a group can have similar types of devices or can have different types of devices; the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0153], the name can be customized to indicate a name and/or a status of the group; the tile 902 can include information about a status of the device, such as a status 906 corresponding to brightness of all the light bulbs in the group; the tile 902 can include an interactive element, such as a power button 930, which can control operation of the devices in the group; [0178], the user may remotely control appliances such as a television, radio, light, microwave, iron, space heater, wall A/C unit, washer, dryer, fan, and/or the like)

Regarding claim 4, Plummer in view of Han teaches all the limitations of claim 3, further comprising:
wherein the third status indicator corresponds to the climate control accessory, and wherein the one or more programs further include instructions for: while concurrently displaying the first status indicator corresponding to the at least two accessories of the first type and the third status indicator corresponding to the climate control accessory, detecting a third user input corresponding to selection of the third status indicator; and in response to detecting the third user input corresponding to selection of the third status indicator, displaying, via the display generation component, a climate control user interface that includes a setting user interface object that, when selected via user input, is configured to adjust a setting of the climate control accessory (Plummer Figs. 1-17; [0008], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; the visual interfaces can enable control of settings and/or attributes related to operation of a device (or multiple devices in a group) corresponding to the tile; a tile can include a drawer that displays options for secondary functionalities in response to a selection made for a primary functionality (e.g., controlling a power state) for a device; the drawer can display secondary settings, including a default, implied secondary setting for a device, wherein the implied secondary setting is tied to a setting selected for a primary function; the secondary settings can affect the operation of the device and can be related to scheduling operation of the device (i.e., setting on/off times), selecting auto off timeouts or thresholds, selecting settings for putting the device into a standby, hibernate, or sleep mode, and/or controlling adjustable features (e.g., lighting or speed); [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; [0132], FIG. 6 shows some embodiments for controlling operation of a device corresponding to a modular tile; a modular tile, such as tile 502C, can include one or more interactive elements (e.g., control 604); interaction with a modular tile (e.g., selection of the modular tile by a user), an interactive area in the module tile, or one or more interactive elements included in the tile can cause the application to provide one or more additional visual interfaces in the graphical interface of the display 605; [0134], a visual interface may appear to a user as one or more drawers. The visual interface may be displayed for a time period as it may not be displayed unless otherwise requested by a user; the visual interface can be displayed momentarily (e.g., for a brief time period), conceptually presented as a ‘peekaboo drawer’; the additional visual interfaces 602, 618 can enable adjustment of settings related to a primary functions of the device, such as turning a device on and off, or secondary functions such as adjusting a setting or an attribute when a device is operational (e.g., in a powered-on state); [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0178], the user may remotely control appliances such as a television, radio, light, microwave, iron, space heater, wall A/C unit, washer, dryer, fan, and/or the like)
Han further teaches:
a climate control user interface that includes a temperature setting user interface object that, when selected via user input, is configured to adjust a setting of the climate control accessory (Han Figs. 1-34; [0191], selection area 2310 includes external devices of different types such as an air conditioner, a TV, and a light, illumination, the type information 2320 to 2322 of the external devices may indicate the air conditioner, the TV, and the light; [0196], turn on or off the air conditioners included in the selection area in response to a user input (e.g., a rotate touch input or a bezel rotate input); [0197], as shown in FIGS. 25C and 25D, in response to a user input for selecting any one (e.g., temperature) of control function information 2530, 2531 and 2532 for the selected external device (e.g., air conditioner), the wearable electronic device may display control function attribute information and control status information 2512 corresponding to the selected control function information 2530; in response to a user input for the displayed control function attribute information 2512, the wearable electronic device may display control status information 2513 regarding changed control function attribute information; the wearable electronic device may set the temperature of the air conditioners included in the selection area from 22 degrees to 19 degrees in response to a user input; [0213], in response to a user input (e.g., a crown click input) for the first crown 2830, the wearable electronic device 2800 may select the control function information (e.g., a temperature, a fan speed, a mode) to be controlled; [0214], as shown in FIG. 28G, in response to a user input (e.g., a crown rotate input) for the first crown 2830, the wearable electronic device 2800 may adjust the selected control function information (e.g., a temperature))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a climate control user interface that includes a temperature setting user interface object that, when selected via user input, is configured to adjust a setting of the climate control accessory as suggested in Han into Plummer.  Doing so would be desirable because the Internet, which is a human centered connectivity network where humans generate and consume information, is now evolving to the Internet of things (IoT) where distributed entities, such as things, exchange and process information without human intervention (see Han [0003]).  Such an IoT environment may provide intelligent Internet technology services that create a new value to human life by collecting and analyzing data generated among connected things (see Han [0004]).  With the recent growth of IoT technology and market, the number of IoT devices is steadily increasing. In addition, it is increasingly necessary for a user to select and collectively control the operation of a plurality of IoT devices or external devices located in a specific area by using a portable electronic device such as a smart phone or a tablet PC or using a wearable electronic device such as a smart watch or a smart band. In this case, the user often suffers inconvenience of having to individually select and control such IoT devices or external devices. Further, as the number of devices to be controlled increases, a lot of time to control such devices is required or inconvenience of having to repeat the same operation many times is caused (see Han [0005]).

Regarding claim 5, Plummer in view of Han teaches all the limitations of claim 3, further comprising:
wherein the third status indicator corresponds to the actuatable accessory, and wherein the third status indicator is configured to, when selected via user input, cause an adjustment of a position of the actuatable accessory (Plummer Figs. 1-17; [0008], controlling adjustable features (e.g., lighting or speed); [0042], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; secondary settings can affect the operation of the device and can be related to scheduling operation of the device (i.e., setting on/off times), selecting auto off timeouts or thresholds, selecting settings for putting the device into a standby, hibernate, or sleep mode, and/or controlling adjustable features (e.g., lighting or speed); [0096], the device can be a fan and the status can include a value corresponding to a speed of the fan on a scale of 0 to 100 when the fan is powered-on; [0101], the status display 222 can include an indicator of one or more attributes, one or more settings, or a combination thereof related to operation of each device in the network 300; the status display can include a speed of a fan (e.g., a fan speed of 56 in a range of values between 0 and 100) of the device 302A (e.g., a fan), a value of sensitivity of a sensor (e.g., a value of 34 in a range of values 0-100) for the device 302B (e.g., a motion sensor), and a value of brightness (e.g., 65 percent brightness) for the device 302C (e.g., a light bulb); [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0178], the user may remotely control appliances such as a television, radio, light, microwave, iron, space heater, wall A/C unit, washer, dryer, fan, and/or the like)

Regarding claim 7, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the first status indicator includes a visual indication of a number of accessories of the at least two accessories of the first type (Plummer Figs. 1-17; [0152], devices in a group can have similar types of devices or can have different types of devices; the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0153], the tile 902 can include an icon 908 representative of the types of devices in the group; the icon may indicate a count of the devices in the group (e.g., “2”)

Regarding claim 8, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the first status indicator is displayed at a first position on the first user interface, and wherein displaying the first user interface including the first status indicator includes displaying, via the display generation component: a first user interface object at a second position on the first user interface that, when selected via user input corresponding to selection of the first user interface object, is configured to cause one or more first accessories to change from a first status to a second status; and a second user interface object at a third position on the first user interface (Plummer Figs. 1-17; [0008], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; the visual interfaces can enable control of settings and/or attributes related to operation of a device (or multiple devices in a group) corresponding to the tile; a tile can include a drawer that displays options for secondary functionalities in response to a selection made for a primary functionality (e.g., controlling a power state) for a device; the drawer can display secondary settings, including a default, implied secondary setting for a device, wherein the implied secondary setting is tied to a setting selected for a primary function; the secondary settings can affect the operation of the device and can be related to scheduling operation of the device (i.e., setting on/off times), selecting auto off timeouts or thresholds, selecting settings for putting the device into a standby, hibernate, or sleep mode, and/or controlling adjustable features (e.g., lighting or speed); [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0132], FIG. 6 shows some embodiments for controlling operation of a device corresponding to a modular tile; a modular tile, such as tile 502C, can include one or more interactive elements (e.g., control 604); interaction with a modular tile (e.g., selection of the modular tile by a user), an interactive area in the module tile, or one or more interactive elements included in the tile can cause the application to provide one or more additional visual interfaces in the graphical interface of the display 605; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; see also [0134], [0178])
Plummer does not expressly disclose a first user interface object at a second position on the first user interface that, when selected via user input corresponding to selection of the first user interface object, is configured to cause one or more first accessories to change from a first status to a second status, wherein the second position is below the first position; and a second user interface object at a third position on the first user interface that, when selected via user input corresponding to selection of the second user interface object, is configured to display a third user interface corresponding to a second accessory, wherein the third position is below the first position.  However, Plummer does disclose displaying a modular tile for each device ([0080], [0095]).  Plummer further discloses that each modular tile (or an interactive element in the tile, or an interactive area in the graphical interface or the tile), can enable interaction to dynamically adjust one or more settings and/or attributes related to operation of a device corresponding to the tile ([0008], [0042], [0125]).  Plummer discloses displaying a first modular tile with second and third modular tile displayed below (502A, 502B, and 502C) including interfaces to control settings of the associated lights, fans, and motion sensors ([0101], [0116], [0125]).  Plummer further discloses that each modular tile can expand to display an additional visual interface to control settings of the device ([0008], [0042], [0134]), such as lighting brightness or fan speed.  Plummer further discloses that the user can sort and re-order the modular tiles ([0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a first user interface object at a second position on the first user interface that, when selected via user input corresponding to selection of the first user interface object, is configured to cause one or more first accessories to change from a first status to a second status, wherein the second position is below the first position; and a second user interface object at a third position on the first user interface that, when selected via user input corresponding to selection of the second user interface object, is configured to display a third user interface corresponding to a second accessory, wherein the third position is below the first position (Plummer Figs. 1-17; [0008], [0042], [0080], [0095], [0101], [0116], [0121], [0125], [0132-0134], [0152-0153], [0178]).  Doing so would be desirable because it would enable the system to flexibly display a plurality of adjustment mechanisms to enable the user to easily adjust a plurality of desired settings for a plurality of devices within one central screen.  Displaying multiple vertically stacked modular tiles in a desired order that provide settings for device controls and can be expanded to show additional controls would save the user navigation time and simplify the process finding and interacting with desired device settings.

Regarding claim 10, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the first status indicator is displayed at a fourth position on the first user interface, and wherein displaying the first user interface including the first status indicator includes displaying, via the display generation component: a third user interface object at a fifth position on the first user interface, wherein the third user interface object corresponds to a user-selected accessory (Plummer Figs. 1-17; [0008], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; the visual interfaces can enable control of settings and/or attributes related to operation of a device (or multiple devices in a group) corresponding to the tile; a tile can include a drawer that displays options for secondary functionalities in response to a selection made for a primary functionality (e.g., controlling a power state) for a device; [0051], upon being powered on or reset, the network devices 102, 104, 106 may be registered with the cloud network 114 and associated with a logical network within the local area network 100; a user may install network device 102 at a first point in time on a first floor of the user's house; [0053], upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices; [0054], an application, program, or the like that is installed on and executed by the access device may receive the identification information from the network device; when the application on the access device is launched by a user, the access device may display the identification information for selection by the user; once the network device identification information is selected, the access device may send a signal to the network device indicating that it has been selected; [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0132], an interactive area in the module tile, or one or more interactive elements included in the tile can cause the application to provide one or more additional visual interfaces in the graphical interface of the display 605; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; see also [0134], [0178])
Plummer does not expressly disclose wherein the fifth position is below the fourth position.  However, Plummer does disclose displaying a modular tile for each device ([0080], [0095]).  Plummer further discloses the devices are selected by the user ([0051-0054]).  Plummer further discloses that each modular tile (or an interactive element in the tile, or an interactive area in the graphical interface or the tile), can enable user selection to dynamically adjust one or more settings and/or attributes related to operation of a device corresponding to the tile ([0008], [0042], [0125]).  Plummer discloses displaying a first modular tile with second and third modular tile displayed below (502A, 502B, and 502C) including user-selectable interfaces to control settings of the associated lights, fans, and motion sensors (Figs. 1-17; [0101], [0116], [0125]).  Plummer further discloses that each modular tile can be selected to expand to display an additional visual interface to control settings of the device ([0008], [0042], [0134]).  Plummer further discloses that the user can sort and re-order the modular tiles ([0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the fifth position is below the fourth position (Plummer Figs. 1-17; [0008], [0042], [0080], [0095], [0101], [0116], [0121], [0125], [0132-0134], [0152-0153], [0178]).  Doing so would be desirable because it would enable the system to flexibly display a plurality of adjustment mechanisms to enable the user to easily adjust a plurality of desired settings for a plurality of devices within one central screen.  Displaying multiple vertically stacked modular tiles in a desired order that provide settings for device controls and can be expanded to show additional controls would save the user navigation time and simplify the process finding and interacting with desired device settings.

Regarding claim 12, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the first status indicator is displayed at an eighth position on the first user interface, and wherein displaying the first user interface including the first status indicator includes displaying, via the display generation component: a fifth user interface object at a ninth position on the first user interface, wherein the fifth user interface object corresponds to a first group of accessories located in a portion of a structure associated with the first user interface (Plummer Figs. 1-17; [0008], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; the visual interfaces can enable control of settings and/or attributes related to operation of a device (or multiple devices in a group) corresponding to the tile; a tile can include a drawer that displays options for secondary functionalities in response to a selection made for a primary functionality (e.g., controlling a power state) for a device; [0051], a user may install network device 102 at a first point in time on a first floor of the user's house; gateway 110 may also be located on the first floor, resulting in the network device 102 pairing with gateway 110; the user may later install gateway 112 and network device 106 on a second floor of the user's home, resulting in the network device 106 pairing with gateway 11; [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; see also [0132-0134], [0178])
Plummer does not expressly disclose wherein the ninth position is below the eighth position.  However, Plummer does disclose displaying a modular tile for each device ([0080], [0095]).  Plummer further discloses that each modular tile (or an interactive element in the tile, or an interactive area in the graphical interface or the tile), can enable interaction to dynamically adjust one or more settings and/or attributes related to operation of a device corresponding to the tile ([0008], [0042], [0125]).  Plummer further discloses a tile can correspond to multiple devices (e.g., a group of devices) and interaction with the tile can enable a user to monitor and/or control operation of those devices ([0008], [0152]).  Plummer discloses displaying a first modular tile with second and third modular tile displayed below (502A, 502B, and 502C) including interfaces to control settings of the associated lights, fans, and motion sensors (Figs. 1-17; [0101], [0116], [0125]).  Plummer further discloses that devices correspond to a portion of a structure ([0045], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the ninth position is below the eighth position (Plummer Figs. 1-17; [0008], [0042], [0045], [0051], [0080], [0095], [0101], [0116], [0121], [0125], [0132-0134], [0152-0153], [0178]).  Doing so would be desirable because it would enable the system to flexibly display a plurality of adjustment mechanisms to enable the user to easily adjust a plurality of desired settings for a plurality of devices within one central screen.  Displaying multiple vertically stacked modular tiles in a desired order that provide settings for device controls and can be expanded to show additional controls would save the user navigation time and simplify the process finding and interacting with desired device settings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer in view of Han in further view of Nold et al. (US 10296128 B1, published 05/21/2019), hereinafter Nold.

Regarding claim 6, Plummer in view of Han teaches all the limitations of claim 5, further comprising:
while concurrently displaying the first status indicator corresponding to the at least two accessories of the first type and the third status indicator corresponding to the actuatable accessory, detecting a fourth user input corresponding to selection of the third status indicator; and in response to detecting the fourth user input corresponding to selection of the third status indicator: in accordance with a determination that the actuatable accessory satisfies a second set of criteria: initiating a process to adjust the position of the actuatable accessory from a first position to a second position; and displaying, via the display generation component, a indicator corresponding to a transition of the position of the actuatable accessory from the first position to the second position (Plummer Figs. 1-17; [0008], controlling adjustable features (e.g., lighting or speed); [0036], the local area network can include network devices such as exterior motion sensors, exterior lighting (i.e., porch lights, walkway lights, security lights, and the like), garage door openers, sprinkler systems, and other network devices that are exterior to the user's dwelling; [0041], a status of the tile may be dynamically displayed in the tile in response to the interaction; [0042], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; secondary settings can affect the operation of the device and can be related to scheduling operation of the device (i.e., setting on/off times), selecting auto off timeouts or thresholds, selecting settings for putting the device into a standby, hibernate, or sleep mode, and/or controlling adjustable features (e.g., lighting or speed); [0044], a status of the tile may be dynamically displayed in the tile in response to the interaction; all or some of an appearance of the tile, an image in the tile, or an interactive element can be modified to indicate a new state or a change in the setting or the attribute of the device; an appearance of the tile, an image in the tile, or an interactive element can be modified corresponding to a gradual change in a state or an attribute/setting of the device until a desired state or value of an attribute/setting is reached; [0061], the status can include a value, a state, or other unit of measure corresponding to a setting or an attribute related to operation of a device; the setting or the attribute can be adjustable within a range of values or between different states; [0096], the device can be a fan and the status can include a value corresponding to a speed of the fan on a scale of 0 to 100 when the fan is powered-on; [0101], the status display 222 can include an indicator of one or more attributes, one or more settings, or a combination thereof related to operation of each device in the network 300; the status display can include a speed of a fan (e.g., a fan speed of 56 in a range of values between 0 and 100) of the device 302A (e.g., a fan), a value of sensitivity of a sensor (e.g., a value of 34 in a range of values 0-100) for the device 302B (e.g., a motion sensor), and a value of brightness (e.g., 65 percent brightness) for the device 302C (e.g., a light bulb); [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0178], the user may remotely control appliances such as a television, radio, light, microwave, iron, space heater, wall A/C unit, washer, dryer, fan, and/or the like)
However, Plummer in view of Han fails to expressly disclose displaying, via the display generation component, a progress indicator corresponding to a level of completion associated with a transition of the position of the actuatable accessory from the first position to the second position.  In the same field of endeavor, Nold teaches:
displaying, via the display generation component, a progress indicator corresponding to a level of completion associated with a transition of the position of the actuatable accessory from the first position to the second position (Nold Figs. 1-13; col. 4 [line 25], a computing device may include a touchscreen and an application for controlling a separate device or system, such as a smart home environment; col. 4 [line 60], a smart home environment may be controlled from an application installed on a smartphone with a touchscreen; the smart home environment may include a number of components including, for example, automated locks; the application on the smartphone may be used to control the automated locks of the smart home environment; col. 7 [line 26], an instruction to unlock automated locks may be received by a smart home environment, for example, at a hub computing device, which may relay the instruction to the automated locks directly, may translate the instruction appropriately before relaying to the automated locks, or may directly control the mechanical or electrical mechanisms of the automated locks; col. 9 [line 37] – col. 10 [line 55], the computing device 100 may run an application which may be used to control a device or system separate from the computing device 100, such as, for example, a hub computing device for a smart home environment; a user may select, within the application, a specific control for the controlled device or system; the user may select the control for the automated locks in a smart home environment; col. 10 [line 59], FIG. 1D shows an example multi-state press and hold user interface according to an implementation of the disclosed subject matter; the control 101 may be activated once the user has maintained their press and hold of the control 101 on the touchscreen display 110 for the threshold amount of time, as indicated by, for example, the filling of the progress indicator 120; the progress indicator 120 may be reset, for example, unfilled, and may be used to display an additional visual indicator; the additional visual indicator may be, for example, disjoint filled segments of the progress indicator 120 which rotate around the progress indicator; the segments may rotate in the same direction that the progress indicator 120 filled during the press and hold of the control 101; the message 140 may change to indicate to the user that the control 101 has been activated and the instruction from the control 101 has been sent from the computing device 100 and is being implemented on the controlled device or system; the message 140 may indicate that the front door lock of the smart home environment is being unlocked; the instruction sent when the control 101 is activated may be based on the current state of the controlled device or system, for example, as represented by the state icon 130; the state icon 130 may represent that the front door is locked, and the instruction sent on activation of the control 101 when the state icon 130 is displayed may be an instruction to unlock the front door; the additional visual indicator may be displayed on the touchscreen display 110 until the computing device 100 receives confirmation from the controlled device or system that the instruction has been implemented successfully; the segments may continue to rotate around the progress indicator 120 until the computing device 100 receives confirmation that the front door has been successfully locked; col. 11 [line 34], the computing device 100 may receive confirmation from a hub computing device of a smart home environment that the front door has been successfully unlocked in response to an instruction sent on activation of the control 101; the additional visual indicator displayed on the progress indicator 120 may no longer be displayed. the state icon 130 may be changed to a state icon 160, which may visually represent the updated state of the controlled device or system; the state icon 160 may be an unlocked padlock, which may visually represent that the front door is unlocked; the message 140 may change to indicate the updated state of the controlled device or system to the user; see also col. 11 [line 56] – col. 13 [line 36])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying, via the display generation component, a progress indicator corresponding to a level of completion associated with a transition of the position of the actuatable accessory from the first position to the second position as suggested in Nold into Plummer in view of Han.  Doing so would be desirable because the visual indicators may be displayed to indicate that the computing device is awaiting confirmation that the instruction is successfully implemented. The additional visual indicator may provide an indication of the instruction that was sent (see Nold col. 7 [line 51]).  The additional visual indicator may be displayed on the touchscreen display 110 until the computing device 100 receives confirmation from the controlled device or system that the instruction has been implemented successfully (see Nold col. 10 [line 59]).  The visual indicator may visually represent that the front door is unlocked. The message 140 may change to indicate the updated state of the controlled device or system to the user (see Nold col. 11 [line 34]).  The system of Nold would improve the system of Plummer by providing an easy to understand, visual indication of the progress of a state change and confirmation that a change has been successfully implemented, thereby increasing ease of use and user satisfaction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer in view of Han in further view of Rudradevan et al. (US 9454336 B1, published 09/27/2016), hereinafter Rudradevan.

Regarding claim 9, Plummer in view of Han teaches all the limitations of claim 8, further comprising:
wherein the first user interface object is displayed at the second position of the first user interface and the second user interface object is displayed at the third position of the first user interface based on a third set of criteria that includes a criterion selected from the group consisting of (Plummer Figs. 1-17; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0121], the display 505 can include an edit link 516. Interaction with the edit link 516 can enable one or more of the tiles 502A, 502B, and 502C to be editable; edit link 516 can be selected to sort or re-order the sequence of tiles 502A, 502B, and 502C displayed in the display 505; [0132], FIG. 6 shows some embodiments for controlling operation of a device corresponding to a modular tile; a modular tile, such as tile 502C, can include one or more interactive elements (e.g., control 604); interaction with a modular tile (e.g., selection of the modular tile by a user), an interactive area in the module tile, or one or more interactive elements included in the tile can cause the application to provide one or more additional visual interfaces in the graphical interface of the display 605; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; see also [0008], [0080], [0134], [0178]))
However, Plummer in view of Nold fails to expressly disclose a criterion selected from the group consisting of: a current time of day, a usage pattern of a user associated with the computer system, and a usage pattern of another user associated with an external computer system that is authorized to control the one or more first accessories.  In the same field of endeavor, Rudradevan teaches:
a criterion selected from the group consisting of: a current time of day, a usage pattern of a user associated with the computer system, and a usage pattern of another user associated with an external computer system that is authorized to control the one or more first accessories (Rudradevan Figs. 1-11; col. 8 [line 36], the electronic devices can include lights, television, air conditioning systems, doors, windows, machinery, or the like; col. 8 [line 54], the tablet 114 displays an interface 500 on a display 255 to receive inputs at command buttons 505 associated with each of the end points A-G and thus the electronic devices; the command buttons 505 initiate the transmission of one or more command signals to initiate functions of electronic devices; col. 9 [line 18], the tablet 114 can display the command buttons of each of the end points A-G in display priority slots 510, 515, 520, 525, 530, and 535 based on a frequency of use, time of day, or personal preferences of electronic devices associated with each of the end points; command buttons can be selected to transmit “on” commands to turn on an electronic device, “off” commands to turn off an electronic device, “open” commands to open a door or window using an electronic device, “closed” commands to close a door or window of an electronic device, and the like, as well as to display another menu on the interface 500 to input operation commands to an electronic device; col. 12 [line 52], a mobile electronic device collects a list of electronic devices and RSSI values; collecting a list of electronic devices can include identifying a list of end points associated with the electronic devices and RSSI values of the end points; when the mobile electronic device preprocesses the list, the mobile electronic device can provide a menu 1070 on a display (such as display 255 illustrated in FIG. 2) to receive a selection of at least one of “no processing” via button 1021, “group average processing” via button 1022, “group beacon priority” via button 1023, “N. Point Ext. RSSI Correlation Priority” via button 1024, “frequency of use priority” via button 1025, “time of day priority” via button 1026, and “other priorities” via button 1027; after receiving one or more the selections, the electronic device can receive a “priority order sort” input via button 1028.; the mobile electronic device updates a list of the electronic devices based on the sort and renders the updated list on the display; col. 13 [line 17], after the mobile electronic device updates the list of electronic devices based on the sort and renders the updated list on the display, the mobile electronic device can track usage metrics of electronic devices on the list of electronic devices; the mobile electronic device can track and store how often the mobile electronic device transmits a command to operate a particular electronic device or when the mobile electronic device transmits a command to operate a particular electronic device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a criterion selected from the group consisting of: a current time of day, a usage pattern of a user associated with the computer system, and a usage pattern of another user associated with an external computer system that is authorized to control the one or more first accessories as suggested in Rudradevan into Plummer in view of Han.  Doing so would be desirable because the present application relates generally to electronic devices and, more specifically, to a system and method for displaying user interface information on an electronic device to control automated devices and automation systems and improve a User Experience (UX) (see Rudradevan col. 1 [line 7]).  Applications such as SMARTTHINGS® and WINK® display static user interfaces on electronic devices. A user manually assigns groups, shortcuts, and the like for display on the static user interfaces. For example, on a WINK® user interface, all lights are located on one page and are statically placed on a display screen of an electronic device. As consumers use their electronic devices to operate more automated devices and automation systems, display interface information increases and becomes less helpful to consumers through increased scrolling, more devices, more display clutter, and the like (see Rudradevan col. 1 [line 15]).  The system of Rudradevan would improve the sorting system of Plummer (see Plummer [0121]) by providing the user additional sorting options to enable the user to more easily find the devices with which they are most likely interact.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer in view of Han in further view of Coffman et al. (US 20170357434 A1, published 12/14/2017), hereinafter Coffman.

Regarding claim 11, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the first status indicator is displayed at a sixth position on the first user interface, and wherein displaying the first user interface including the first status indicator includes displaying, via the display generation component: a fourth user interface object at a seventh position on the first user interface, wherein the fourth user interface object corresponds to one or more sensor accessories (Plummer Figs. 1-17; [0008], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; the visual interfaces can enable control of settings and/or attributes related to operation of a device (or multiple devices in a group) corresponding to the tile; a tile can include a drawer that displays options for secondary functionalities in response to a selection made for a primary functionality (e.g., controlling a power state) for a device; [0036], the local area network can include network devices such as exterior motion sensors, exterior lighting (i.e., porch lights, walkway lights, security lights, and the like), garage door openers, sprinkler systems, and other network devices that are exterior to the user's dwelling; [0045], devices associated with a security system; [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0132], an interactive area in the module tile, or one or more interactive elements included in the tile can cause the application to provide one or more additional visual interfaces in the graphical interface of the display 605; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; see also [0134], [0178])
Plummer does not expressly disclose wherein the seventh position is below the sixth position.  However, Plummer does disclose displaying a modular tile for each device ([0080], [0095]).  Plummer further discloses that each modular tile (or an interactive element in the tile, or an interactive area in the graphical interface or the tile), can enable interaction to dynamically adjust one or more settings and/or attributes related to operation of a device corresponding to the tile ([0008], [0125]), including security devices and sensors ([0034], [0045], [0116]).  Plummer discloses displaying a first modular tile with second and third modular tile displayed below (502A, 502B, and 502C) including interfaces to control settings of the associated lights, fans, and motion sensors ([0101], [0116], [0125]).  Plummer further discloses that each modular tile can expand to display an additional visual interface to control settings of the device ([0008], [0042], [0134]), such as lighting brightness or fan speed.  Plummer further discloses that the user can sort and re-order the modular tiles ([0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the seventh position is below the sixth position (Plummer Figs. 1-17; [0008], [0042], [0045], [0080], [0095], [0101], [0116], [0121], [0125], [0132-0134], [0152-0153], [0178]).  Doing so would be desirable because it would enable the system to flexibly display a plurality of adjustment mechanisms to enable the user to easily adjust a plurality of desired settings for a plurality of devices within one central screen.  Displaying multiple vertically stacked modular tiles in a desired order that provide settings for device controls and can be expanded to show additional controls would save the user navigation time and simplify the process finding and interacting with desired device settings.
However, Plummer in view of Han fails to expressly disclose one or more camera accessories.  In the same field of endeavor, Coffman teaches:
one or more camera accessories (Coffman Figs. 1-19; [0274], in FIG. 6A, device 600 displays a user interface screen 610-1 for managing controllable external devices associated with a particular location; [0278], home screen 610-1 also includes a representation 620-1 of a controllable external device at or associated with the location; a controllable external device is also called an “accessory” for purposes of this disclosure and refers to any item or device that is configured to be monitored and/or controlled by another device; an accessory is configured to operate in two or more states and is remotely controllable between the two or more states; non-limiting examples of accessories include light fixtures, thermostats, outlets, fans, appliances (e.g., TV, washer, dryer, dishwasher, coffee machine), doors (e.g., door locks), automatic door openers (e.g., garage door opener), air conditioners, furnaces, still or video cameras, smoke alarms, CO alarms, security systems and alarms, and so on; [0281], representation 620-1 includes an affordance; in FIG. 6A, device 600 detects a user input 630-1 (e.g., a finger tap) on representation 920-1 corresponding to a selection of the thermostat accessory; device 600 sends instructions to set the thermostat accessory to a second state in response to user input 630-1; [0293], an instruction to operate a camera on the front porch of a location automatically turns on a microphone and/or speaker on the porch; [0303], Home screen 610-1 includes an image captured by a controllable external camera the location; in the embodiment shown in FIG. 6N, Home screen 610-1 is scrollable and is scrolled by known techniques to reveal area 632 for display of an image included in a live video feed from a controllable external camera in the kitchen of the location; the image is from a single point in time; the image is a live video feed; [0561], FIG. 34I illustrates an embodiment of a notification displayed on device 600; when the doorbell is rung, device 600 displays notification 3416 including an image captured by a camera on the front porch (3416-1) and affordances that can be selected (e.g., via a tap input) to unlock the door (3416-2), activate an intercom system (3416-3), and turn on the porch light (3416-4))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated one or more camera accessories as suggested in Coffman into Plummer in view of Han.  Doing so would be desirable because electronic devices are becoming increasingly popular in a range of applications. Mobile phones, tablet computers, home entertainment systems, and the like are just some of the electronic devices users interact with regularly (see Coffman [0004]).  In addition, various electronically controllable devices, such as thermostats, lighting devices, household appliances, etc. are also becoming more popular (see Coffman [0005]).  Some techniques for managing controllable external devices using electronic devices, however, are generally cumbersome and inefficient. For example, some existing techniques use a complex and time-consuming user interface, which may include multiple key presses or keystrokes. Existing techniques require more time than necessary, wasting user time and device energy. This latter consideration is particularly important in battery-operated devices (see Coffman [0006]).  Accordingly, the present technique provides electronic devices with faster, more efficient methods and interfaces for managing controllable external devices (see Coffman [0006]).  There is a need for electronic devices that provide efficient methods and interfaces for managing controllable external devices (see Coffman [0111]).  Additionally, the system of Coffman would improve the system of Plummer by enabling the user to further easily interact with additional desired sensor types, such as cameras.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer in view of Han in further view of Irani et al. (US 20170359555 A1, published 12/14/2017), hereinafter Irani.

Regarding claim 13, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the first status indicator is displayed at a tenth position on the first user interface, and wherein displaying the first user interface including the first status indicator includes displaying, via the display generation component: a sixth user interface object at an eleventh position on the first user interface, wherein the sixth user interface object corresponds to an audio function that causes audio to one or more speaker accessories (Plummer Figs. 1-17; [0008], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; the visual interfaces can enable control of settings and/or attributes related to operation of a device (or multiple devices in a group) corresponding to the tile; a tile can include a drawer that displays options for secondary functionalities in response to a selection made for a primary functionality (e.g., controlling a power state) for a device; [0045], audio-related devices (e.g., a receiver, a speaker, the like), media-playback devices (e.g., a compact disc player, a CD player, the like), video-related devices (e.g., a projector, a DVD player, the like); [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0178], the user may remotely control appliances such as a television, radio, light, microwave, iron, space heater, wall A/C unit, washer, dryer, fan, and/or the like; see also [0132-0134])
Plummer does not expressly disclose wherein the eleventh position is above the tenth position.  However, Plummer does disclose displaying a modular tile for each device ([0080], [0095]).  Plummer further discloses that each modular tile (or an interactive element in the tile, or an interactive area in the graphical interface or the tile), can enable interaction to dynamically adjust one or more settings and/or attributes related to operation of a device corresponding to the tile ([0008], [0125]).  Plummer further discloses a tile can correspond to audio-related devices ([0045], [0178]).  Plummer discloses displaying a first modular tile with second modular tile displayed above and third modular tile displayed below (502A, 502B, and 502C) including interfaces to control settings of the associated lights, fans, and motion sensors (Figs. 1-17; [0101], [0116], [0125]).  Plummer further discloses that devices correspond to a portion of a structure ([0045], [0051])  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the eleventh position is above the tenth position (Plummer Figs. 1-17; [0008], [0042], [0045], [0080], [0095], [0101], [0116], [0121], [0125], [0132-0134], [0152-0153], [0178]).  Doing so would be desirable because it would enable the system to flexibly display a plurality of adjustment mechanisms to enable the user to easily adjust a plurality of desired settings for a plurality of devices within one central screen.  Displaying multiple vertically stacked modular tiles in a desired order that provide settings for device controls and can be expanded to show additional controls would save the user navigation time and simplify the process finding and interacting with desired device settings.
However, Plummer in view of Han fails to expressly disclose an intercom function that causes a voice input to be transmitted to one or more speaker accessories.  In the same field of endeavor, Irani teaches:
an intercom function that causes a voice input to be transmitted to one or more speaker accessories (Irani Figs. 1-27; abs. an integrated accessory control system can integrate functionality (services) of multiple disparate accessories and provide a unified user interface for interacting with the system via a controller device; [0049], any type of accessory device can be controlled, including but not limited to door locks, door openers, lighting fixtures or lighting systems, switches, power outlets, cameras, environmental control systems (e.g., thermostats and HVAC systems), kitchen appliances (e.g., refrigerator, microwave, stove, dishwasher), other household appliances (e.g., clothes washer, clothes dryer, vacuum cleaner), entertainment systems (e.g., TV, stereo system), windows, window shades, security systems (e.g., alarms), sensor systems, and so on; any function of an accessory can be controlled; [0075], five accessories participate in integrated entry control system 300: IP camera 320, doorbell 322, door lock 324, porch light 326, and intercom 328; [0081], intercom 328 can support audio communication between a person at door 330 and the operator of controller 302; intercom 328 can include a microphone, allowing the operator of controller 302 to hear the person at door 330, and/or a speaker, allowing the operator of controller 302 to speak to the person at door 330; [0086], if integrated entry control system 300 includes intercom 328, the user can select “Talk” element 508 to activate intercom 328, allowing the user to talk to (and/or listen to) a person at the door; the user can select “Turn on Light” element 510 to turn on light 326; [0120], Speaker service 1404 can be used to control a speaker that can play audio received from a controller (e.g., controller 302) such that it can be heard by a person operating intercom 328; [0125], an instance of microphone service 1402, and an instance of speaker service 1404 are all provided by a fifth accessory (aid=15), which can correspond to intercom 328 of FIG. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated an intercom function that causes a voice input to be transmitted to one or more speaker accessories as suggested in Irani into Plummer in view of Han.  Doing so would be desirable because electronic devices are becoming increasingly popular in a range of applications. Mobile phones, tablet computers, home entertainment systems, and the like are just some of the electronic devices users interact with regularly (see Irani [0004]).  Another category of electronic devices that is becoming more popular includes various electronically controllable devices, such as thermostats, lighting devices, home security devices, etc. Users want to control these devices easily and conveniently using mobile devices and the like and to automate their operation (see Irani [0005]).  Embodiments of the present invention relate to an integrated accessory control system that can integrate functionality (services) of multiple disparate accessories and provide a unified user interface for interacting with the system via a controller device (see Irani [0006]).  Centralizing communication with accessories through coordinator 210 can simplify management of a controller network and/or accessory network (e.g., controllers 202 and accessories 204 in local environment 206). For example, if a new accessory is acquired, the new accessory need only establish a pairing with coordinator 210 in order to allow all controllers 202 to have access to the new accessory. Similarly, if a new controller 202 is acquired, the new controller 202 need only establish a pairing with coordinator 210 to allow the new controller to have access to all accessories 204. In an environment with multiple controllers (e.g., a family where the members each have multiple devices) and perhaps dozens of accessories, the time saving can be considerable (see Irani [0059]).  Additionally, the system of Irani would improve the system of Plummer by enabling the user to further easily interact with additional desired device types and functionality, such as an intercom that provides voice communication.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer in view of Han in further view of Smith et al. (US 20170359189 A1, published 12/14/2017), hereinafter Smith.

Regarding claim 14, Plummer in view of Han teaches all the limitations of claim 1, further comprising:
wherein the first status indicator is displayed at a twelfth position on the first user interface, and wherein the one or more programs further include instructions for: receiving a request to authorize the computer system for communication with a second group of accessories; and in response to receiving the request to authorize the computer system for communication with the second group of accessories: displaying, via the display generation component, a seventh user interface object at a thirteenth position on the first user interface, wherein the seventh user interface object corresponds to the request received to authorize the computer system for communication with the second group of accessories, (Plummer Figs. 1-17; [0008], the tile can include or cause additional visual interfaces (e.g., menus or drawers) to be displayed within the graphical interface; the visual interfaces can enable control of settings and/or attributes related to operation of a device (or multiple devices in a group) corresponding to the tile; a tile can include a drawer that displays options for secondary functionalities in response to a selection made for a primary functionality (e.g., controlling a power state) for a device; [0051], a user may install network device 102 at a first point in time on a first floor of the user's house; gateway 110 may also be located on the first floor, resulting in the network device 102 pairing with gateway 110; the user may later install gateway 112 and network device 106 on a second floor of the user's home, resulting in the network device 106 pairing with gateway 11; [0053], upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices; [0054], an application, program, or the like that is installed on and executed by the access device may receive the identification information from the network device; when the application on the access device is launched by a user, the access device may display the identification information for selection by the user; once the network device identification information is selected, the access device may send a signal to the network device indicating that it has been selected; [0080], cache 202 can contain a known interface list 220 with records 224, 226 and 228 including interface information for different, known types of network devices; display 222 can include a modular tile for each connected network device having an interface in the known interface list 220; [0116], tile 502A corresponds to a fan and includes an interactive element depicted as a power button 530A for turning the fan on and off; tile 502B corresponds to a motion sensor and includes an interactive element depicted as a power button 530B for turning the sensor on and off; tile 502C corresponds to a light bulb and includes an interactive element depicted as a power button 530c for turning the light bulb on and off; [0152-0153], modular tile 502A can correspond to device 302A; a tile can correspond to multiple devices (e.g., a group of devices); the display 905 shows a tile 902 that corresponds to multiple light bulbs in a group; the tile 902 can correspond to light bulbs including the light bulb 302C; [0178], the user may remotely control appliances such as a television, radio, light, microwave, iron, space heater, wall A/C unit, washer, dryer, fan, and/or the like; see also [0132-0134])
However, Plummer in view of Han fails to expressly disclose receiving a request to authorize the computer system for communication with a second group of accessories; and in response to receiving the request to authorize the computer system for communication with the second group of accessories: displaying, via the display generation component, a seventh user interface object at a thirteenth position on the first user interface, wherein the seventh user interface object corresponds to the request received to authorize the computer system for communication with the second group of accessories, and wherein the thirteenth position is above the twelfth position.  In the same field of endeavor, Smith teaches:
receiving a request to authorize the computer system for communication with a second group of accessories; and in response to receiving the request to authorize the computer system for communication with the second group of accessories: displaying, via the display generation component, a seventh user interface object at a thirteenth position on the first user interface, wherein the seventh user interface object corresponds to the request received to authorize the computer system for communication with the second group of accessories, and wherein the thirteenth position is above the twelfth position (Smith Figs. 1-34; [0110], FIG. 5 is an example graphical user interface 500 presented by home application 304; GUI 500 can be presented on a display of user device 302, for example. GUI 500 can be an interface for managing accessories within a home, office, or other building; [0111], GUI 500 can include status element 501; status element 501 can present accessory status data reported by the various accessories; [0112], GUI 500 can include graphical elements 502-508 representing accessories that have been paired with home application 304; [0113], graphical elements 502-508 can appear as tiles that include information (e.g., accessory type, location, status, etc.) describing the corresponding accessory; the user can select (e.g., touch and hold, apply pressure, etc.) any of the tiles to cause home application 304 to present a detailed view (not shown) of the corresponding accessory, including presenting any additional controls the user can select to manipulate the settings of the corresponding accessory; [0114], as depicted in FIG. 5, home application 304 is currently presenting accessories and status information for the user's primary home environment labeled “My Home”; the user can select graphical element 512 to cause home application 304 to present or represent a different home environment on GUI 500, as described further below with respect to FIG. 23; [0115], FIG. 6 illustrates an example graphical user interface 600 for adding an accessory, creating a new service group, and/or creating a new scene; a user can select graphical element 510 of FIG. 5 to invoke graphical element 602 (e.g., a menu, options window, etc.); graphical element 602 can include graphical element 604 (e.g., a button) for creating a new service group; [0116], FIG. 7 illustrates an example graphical user interface 700 for defining a new service group; [0118], FIG. 8 illustrates an example graphical user interface 800 presenting a service group; GUI 800 can correspond to GUI 500 of FIG. 5; a service group can provide a mechanism for the user to control multiple accessories within the service group with a single control; [0119], a single tap to graphical element 802 can cause all of the accessories (e.g., lamp 408, lamp 410) in the corresponding service group to turn on and/or off; [0120], the user can select (e.g., long touch, pressure touch, etc.) graphical element 802 to view additional controls and/or details about the corresponding service group; [0191], FIG. 23 illustrates an example graphical user interface 2300 for selecting a home environment in home application 304; home application 304 can present GUI 2300 on a display of user device 302; GUI 2300 can be invoked by the use of user device 302 by selecting graphical element 512 of GUI 500 as described above with reference to FIG. 5; [0192], GUI 2300 can include graphical element 2302 for selecting a home environment; graphical element 2302 can be presented by home application 304 in response to the user selecting graphical element 512; graphical element 2302 can be a pop up menu or a graphical overlay presented over GUI 500; graphical element 2302 can identify each of the home environments configured in home application 304; if home application 304 is configured with the user's primary home (e.g., “My Home”) and the user's secondary home (e.g., “Mountain house”), then graphical element 2302 can include graphical elements 2306 and 2308 representing the user's primary home environment (e.g., “My Home”) and the user's secondary home or vacation home (e.g., “Mountain House”); [0193], home application 304 can switch the home environment presented by home application 304 in response to the user selecting a home environment presented on graphical element 2302;  home application 304 may provide a view into only one home environment at a time; the user can select graphical element 2306 corresponding to a first home environment (e.g., the user's primary home) to view the accessories, accessory status, service groups, scenes and other information about the first home environment and/or to control the accessories or devices in the first home environment through home application 304; when the user wishes to view a second home environment (e.g. the secondary home, vacation home, office, etc.), the user can select graphical element 2308 corresponding to the second home environment to view the accessories, accessory status, service groups, scenes and other information about second home environment and/or to control the accessories or devices in the first home environment through home application 304)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a request to authorize the computer system for communication with a second group of accessories; and in response to receiving the request to authorize the computer system for communication with the second group of accessories: displaying, via the display generation component, a seventh user interface object at a thirteenth position on the first user interface, wherein the seventh user interface object corresponds to the request received to authorize the computer system for communication with the second group of accessories, and wherein the thirteenth position is above the twelfth position as suggested in Smith into Plummer in view of Han.  Doing so would be desirable because home automation is becoming more and more popular. Starting with home clothes and dish washing machines years ago to the smart (e.g., computerized) fixtures, appliances, and accessories we have today, more and more people are automating their homes. With the increasing availability of smart accessories and appliances comes more ways to control these smart devices. For example, a software application on a user's mobile device can be configured to control individual accessories, appliances, and/or fixtures in the user's home or office. However, as accessories get smarter, they also provide a more varied feature set which makes controlling these devices more and more complicated for the use (see Smith [0003]).  The system presents a user interface to allow a user to indicate desired operations on the accessories (see Smith [0049]).  Combining accessories into a service group, the user can more easily find, control, and interact with accessories to adjust or control the user's environment (see Smith [0105]).  Additionally, the features, processes, algorithms, and mechanisms implemented by these technologies can be easily applied to other contexts (see Smith [0091]).  Additionally, the interface of Smith would improve the interface of Plummer by providing a convenient and space-saving display method of displaying requests.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rosewall (US 20160187995 A1) Figs. 1-5 and [0054-0061].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143